Citation Nr: 0737923	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  98-17 826	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for amyloidosis.



REPRESENTATION

The veteran represented by:  Michael E. Wildhaber, Esq.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to July 1968.  He served in the Republic of 
Vietnam from September 1967 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In January 2001, the Board remanded the claim for 
additional development; and, in June 2005, the Board issued a 
decision denying the claim.  The Veterans Law Judge who 
signed that decision has since retired.  The veteran appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  
In May 2007, the Court issued a Memorandum Decision vacating 
the June 2005 decision and returning the case to the Board 
for compliance with the directives specified.  


FINDING OF FACT

AL amyloidosis has been diagnosed and medically attributed to 
the veteran's service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
amyloidosis was incurred in service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the veteran's claim for service 
connection for amyloidosis, in full, this claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Although multiple myeloma is 
one of the diseases associated with herbicide agents under § 
3.309(e), amyloidosis is not.  As will be discussed in 
greater detail below, these two disease processes are closely 
related.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Legal Analysis

The veteran served in the Republic of Vietnam from September 
1967 to July 1968.  Therefore, it is presumed that he was 
exposed to herbicides during that service.  In April 1997, he 
was diagnosed with amyloidosis.  He contends this disease was 
caused by exposure to herbicides during his military service.

In February 2000, the Director of VA's Environmental 
Agents Service, noted that it might be difficult to 
differentiate between primary amyloidosis, and multiple 
myeloma with amyloidosis.  He said that both were 
considered AL amyloidosis by some.  

In an August 2002 letter, Dr. Shantha urged placing 
amyloidosis on the list of diseases associated with 
exposure to herbicide agents.  This is outside the 
scope of the Board's jurisdictional mandate; however, 
the question as to whether the veteran's amyloidosis is 
at least as likely as not related to herbicide exposure 
in this particular case, is well within the Board's 
purview.

In August and October 2002 letters, Dr. Shantha opined that 
the veteran's amyloidosis was probably related to exposure to 
herbicides.  The doctor based this opinion on the relatively 
young age of the veteran when he was diagnosed and the close 
association between amyloidosis and multiple myeloma.  

In an August 2002 letter, Dr. Fintel also opined that it was 
more likely than not that the veteran's primary amyloidosis 
was related to herbicide exposure during military service.  
He also based his opinion on the age of the veteran when he 
was diagnosed and the similarities between multiple myeloma 
and primary amyloidosis.  He noted that it is virtually 
impossible to distinguish between multiple myeloma and 
primary amyloidosis at a cellular level and that clinicians 
can only tell the difference based on the manifestations of 
the disease in the end organ.  

Because of the medical complexity involved in this case, the 
Board requested an opinion from the Armed Forces Institute of 
Pathology (AFIP), which was provided in November 2004.  The 
AFIP essentially opined that there was insufficient evidence 
to determine whether there was an association between AL 
amyloidosis and exposure to herbicides.  The AFIP based its 
opinion on the Institute of Medicine's Veteran and Agent 
Orange: Update 2002, an epidemiological study published in 
1992, and an article by the AFIP published in 1989.  The AFIP 
noted that there was a lack of good population based studies, 
but that if there was statistical evidence to link the 
development of AL amyloidosis to Vietnam veterans, it would 
likely emerge in the near future due to the aging of the 
Vietnam veteran cohort.  

According to the November 2004 AFIP report, citing Dorland's 
Illustrated Medical Dictionary, 28th Edition, amyloidosis is 
defined as:

A group of conditions of diverse etiologies 
characterized by the accumulation of insoluble 
fibrillar proteins (amyloid) in various organs and 
tissues of the body such that vital function is 
compromised.  The associated disease states may be 
inflammatory, hereditary, or neoplastic, and the 
deposition can be local or generalized or 
systemic.  The most widely used classification is 
based on the chemistry of the amyloid fibrils and 
includes immunocyte-derived (primary or AL) and 
reactive systemic (secondary or AA) forms.  
Amyloidosis associated with multiple myeloma has 
been considered to be a separate category because 
the pattern of tissue involvement resembles that 
of the primary type but the amyloidosis is 
secondary to a known cause.  Also, since the 
hereditary forms of amyloidosis have their own 
distinctive pattern of organ involvement they may 
constitute a separate heterogenetic group.  

The veteran's diagnosis was primary AL amyloidosis.  
Although an October 2002 letter from Dr. Skinner 
suggests the veteran's amyloidosis was secondary to 
multiple myeloma, the evidence does not support a 
diagnosis of multiple myeloma.  That being said, the 
evidence does indicate there is a close relationship 
between the two disease processes, which are both bone 
marrow plasma cell disorders.

The AFIP, citing the Veterans and Agent Orange: Update 
2002, noted that the differentiation of the amyloid 
associated with myeloma from that of AL amyloidosis is 
artificial because the amyloid is of similar genesis 
and tissue distribution, and the conditions are more 
appropriately considered as part of a spectrum of the 
same basic disease process.  

In June 2005, the Board denied the veteran's claim based 
primarily on the AFIP's report that there were no studies 
showing a link between herbicide exposure and amyloidosis.  
The Board found the opinions of Drs. Shantha, Dey and Fintel 
to be too speculative.  

In May 2007, the Court vacated this decision finding that the 
AFIP opinion did not discuss the likelihood of the veteran's 
amyloidosis being related to exposure to Agent Orange, but 
only that there was no statistical correlation in studies to 
conclude whether the condition should be entitled to 
presumptive service connection by the National Academy of 
Sciences.  The Court noted that veteran had submitted a 
medical nexus opinion finding it more likely than not that 
his condition was service connected.  There was no contrary 
medical nexus opinion and the Court concluded the Board 
erroneously relied on its own medical opinion in making its 
decision.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Court did not reverse the Board's decision 
because it did not find the Board's determination that an 
opinion from experts on conditions caused by Agent Orange 
would be helpful, to be clearly erroneous.  

In July 2007, the Institute of Medicine published Veterans 
and Agent Orange: Update 2006.  The committee responsible for 
Update 2006 noted that because AL amyloidosis was rare, there 
was little epidemiologic literature.  The committee noted 
several studies supporting the biologic plausibility of 
linking AL amyloidosis with multiple myeloma and B-cell 
lymphomas for which there is evidence of association with 
exposure to herbicide agents.  The committee concluded:

AL amyloidosis is a very rare condition, and it is 
not likely that population-based epidemiology will 
ever provide substantial direct evidence regarding 
its causation.  However, the biologic and 
pathophysiologic features linking AL amyloidosis, 
multiple myeloma, and some types of B-cell 
lymphomas - most notable clonal hyperproliferation 
of plasma cells and abnormal immunoglobulin 
production - indicate that AL amyloidosis is 
pathophysiologically related to those conditions.  

On the basis of its evaluation of the evidence 
reviewed here and in previous [Veterans and Agent 
Orange] reports, the committee concludes that 
there is limited or suggestive evidence of an 
association between exposure to the compounds of 
interest and AL amyloidosis.  

The committee's conclusion supports the opinions given by 
Drs. Shintha, Dey, and Fintel that the veteran's AL 
amyloidosis is at least as likely as not related to herbicide 
exposure.  Due to the rarity of the disease, it is 
questionable whether there will ever be sufficient data to 
support a basis for presumption service connection.  That 
being said, the veteran should not be penalized for the 
rarity of his disease.  Resolving all reasonable doubt in his 
favor, the medical opinions provided, along with Update 2006 
from the Institute of Medicine, are sufficient evidence to 
substantiate a claim for service connection on a direct 
basis.



ORDER

The claim for service connection for amyloidosis is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


